Syllabus by
ALLEN, J.
DECEDENTS’ ESTATES-Actions (10 B)
(220 E) Sections 10770 and 10772, General Code, give an independent right of action for benefit of the persons named in Section 10772, where death has resulted from the injuries, to recover for such pecuniary injury resulting from such death, where such right arises fronj an act. neglect or *174default, such] as would have entitled such person to maintain an action and recover damages in respect thereof, if death had not ensued.
2. The two actions, although prosecuted by the same personal representative, are not in the same right, and hence a judgment for the defendant in one case is not a bar to a recovery in the other.
Marshall, CJ, Kinkade, Robinson, Jones, Matthias and Day, JJ, concur.